Citation Nr: 0110029	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  95-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for Charcot-Marie-Tooth 
disease (CMT).  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the RO.  

In April 1997, the Board found that new and material evidence 
had not been submitted since an August 1983 rating decision 
and declined to reopen the veteran's claim of service 
connection for CMT.  The veteran appealed to the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since March 1, 1999) 
(hereinafter the "Court").  

In June 1998, the Court granted a Joint Motion for Remand, 
vacating the Board's decision and remanding for additional 
proceedings.  

The veteran has also filed a motion for review of an April 
1982 Board decision on the grounds of clear and unmistakable 
error.  The Board decision had denied service connection for 
CMT.  That motion has been docketed at the Board and will be 
held in abeyance pending the development requested in the 
remand hereinbelow.  Inasmuch as the development being 
requested may have an effect on the finality of the April 
1982 Board decision, disposition of this matter would be 
premature at this time.  




REMAND

As noted in the Joint Motion, the veteran has contended that 
relevant records had not been obtained-specifically, service 
medical records from Fort Story Station Hospital.  A report 
from the National Personnel Records Center indicates that the 
veteran's records were involved in the 1973 fire at that 
facility.  There was no indication, however, that a request 
for these specific records or the Surgeon General reports was 
ever made.  Thus, as VA had notice of pertinent records which 
might constitute new and material evidence sufficient to 
justify reopening the claim, the case must be remanded to 
attempt to obtain those records.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996).  

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should use all available 
resources in an attempt to obtain any 
additional service medical records.  
Specifically, the RO should attempt to 
obtain records of hospitalization of the 
veteran at Fort Story Station Hospital.  
In addition, the RO should attempt to 
obtain any pertinent records from the 
Office of the Surgeon General of the 
Army.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen the 
claim of service connection.  If it is 
determined that new and material evidence 
has been submitted, the RO should proceed 
accordingly.  

4.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


